Citation Nr: 1136717	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-38 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected fracture of the greater tuberosity of the left humerus with degenerative changes.

2.  Entitlement to service connection for a disability of the right great toe.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1981, and from April 1980 to January 1988.  The Veteran also served on periods of active duty for training with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims sought.

In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the Waco RO.  A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran alleges that he developed a cervical spine disability and a disability of the great right toe due to parachute jumps during service.  Service treatment records reflect that in February 1971, the Veteran landed incorrectly on a parachute jump, causing a fracture dislocation of the greater tuberosity left humerus.  The Veteran is currently service connected for residuals related to this injury.  In December 1990, the Veteran hurt his right foot and knee after a parachute jump.

In October 2008, the Veteran was diagnosed with cervical disk disease.  A January 2009 MRI revealed mild/moderate cervical spinal stenosis.  The Veteran alleges that he injured his neck during his February 1971 parachute jump.  Alternatively, at his Board hearing, the issue of entitlement to service connection for cervical spine disability as secondary to his service-connected fracture of the greater tuberosity of the left humerus with degenerative changes was raised.

Regarding the Veteran's right great toe, the Veteran has not yet been diagnosed with a disability.  He claims, however, that he currently has a "dead bone" in his foot from his documented in-service injury.

Under these circumstances, the Board finds that a medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving each claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain relevant treatment records from the VA Medical Center in Waco, Texas (including Temple, Texas) dating since April 2010.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo an examination, by an appropriate physician.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (to include x-rays), and all clinical findings should be reported in detail.

Cervical Spine: The physician should clearly identify all current disability/ies affecting the cervical spine (to include previously diagnosed spinal stenosis and cervical disk disease).  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether:

(a) it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in service, including as a result of his February 1971 or December 1990 parachute jumps, or is otherwise medically related to service; and

(b) it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability was caused or aggravated (beyond the normal course and scope of the disability) by the Veteran's service-connected fracture of the greater tuberosity of the left humerus with degenerative changes.

Right great toe: The physician should clearly identify all current disability/ies affecting the right great toe.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether:

it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in service, including as a result of his February 1971 or December 1990 parachute jumps, or is otherwise medically related to service.

In rendering the requested opinions, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions.  In his or her report, the physician should set forth all examination findings, along with complete rationale for the conclusions reached.

3.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


